Title: To Thomas Jefferson from George Wythe, 31 August 1803
From: Wythe, George
To: Jefferson, Thomas


          
            G ’ Wythe to T ’ Jefferson
            
            31 of august, 1803.
          
          My kinsman James Westwood Wallace proposeth to remove to New-Orleans, invited by the prospect of providing for a numerous and increasing familie there better than he can provide for them here. he professeth medicine. any kind office to him will be grateful to me. adieu. 
        